Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 20100020306 A1 (Hall)
US 20140111812 A1 (Bag)
US 20160291137 A1 (Sakimura)
US 20150097947 A1 (beam duplicating for higher resolution, para 81-82)


Claim Interpretation-35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving unit” and “beam duplication unit” in claim 10, 17 & 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification [(published specification para 45, Fig.3 and claims 15/16)]  as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 10-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bag.

Regarding claim 10: Hall teaches a  LIDAR system for detecting an object [(para 33, Figs. 5-6, 9, 14)] , comprising:	 a rotor rotatable about a rotation axis, the rotor including at least two transceiver units, each of the at least two transceiver units having a detection area,[(para 44, 14)]  the detection areas being oriented in different directions [(64 emitter/detector (i.e. laser diode/photo diode) pairs divided into eight groups of eight {para 36} and they are oriented in different directions around cylindrical housing {Fig.5-6}; also  see Fig.13-14; divided into two groups and directions)] , each of the at least two transceiver units including:	 a transmitting unit including at least one laser configured to emit a laser beam into the detection area of the transceiver unit [(Fig.9A; Laser diodes)] :	 and a receiving unit configured to receive laser light reflected by the object in the detection area of the transceiver unit[(Fig.9A; photo diodes)] :	Hall does not explicitly show wherein at least one of the at least two transceiver units includes at least one beam duplication unit configured to duplicate the at least one laser beam into at least two duplication beams.

However, in the same/related field of endeavor, Bag wherein at least one of the at least two transceiver units includes at least one beam duplication unit configured to duplicate the at least one laser beam into at least two duplication beams. [(Bag para 63-64)]

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such duplication would provide more scanning beam or reduce the number of laser required for the same number of beam.



Hall additionally teaches with respect to claim 11. The LIDAR system as recited in claim 10, wherein the detection areas are oriented in different angular positions with respect to the rotation axis [(Fig.5 and Fig.13)] .

Bag additionally teaches with respect to claim 12. The LIDAR system as recited in claim 10, wherein the detection areas overlap at least partially [(Bag para 50, 73)] .

Bag additionally teaches with respect to claim 13. The LIDAR system as recited in claim 10, wherein the detection areas do not overlap. [(Bag Fig.6; the light and detection is on opposite direction therefore they don’t overlap)] .

Bag additionally teaches with respect to claim 14. The LIDAR system as recited in claim 10, wherein at least one of the beam duplication units is configured to deflect the at least two duplication beams in a vertical direction and/or in a horizontal direction [(see Bag Fig.5, 262a and 261a deflecting through lens)] .


Bag additionally teaches with respect to claim 16. The LIDAR system as recited in claim 10, wherein at least one of the beam duplication units is a refractive optical element [(see Bag Fig.5, 262a and 261a refraction through lens)] .
. Hall additionally teaches with respect to claim 17: A vehicle including a LIDAR system for detecting an object [(Fig.7)] 

Regarding Claim 18: This claim recites the usual and obvious steps performed by the system of claim 10. Therefore, this claim is obvious based on the analysis of claim 10.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bag in view of Sakimura.

Regarding claim 15: Hall in view of Bag does not explicitly show wherein at least one of the beam duplication units is a diffractive optical element.

However, in the same/related field of endeavor, Sakimura wherein The LIDAR system as recited in claim 10, wherein at least one of the beam duplication units is a diffractive optical element. (Sakimura para 138, 27)

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to replace the beam duplication element (as taught by Hall in view of Bag) with that of Sakimura, as such replacement would provide predictable result without any change of their functionality (in both case they are used in LiDAR transmitter).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426